Citation Nr: 9922302	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for postoperative 
ventral hernia repair, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
20 percent evaluation for postoperative ventral hernia 
repair.

In a VA Form 21-4138, received in October 1996, the appellant 
stated that he requested that his claim for compensation be 
expanded to include an increase in percentage due to pain.  
He stated that the records supported a 40 percent evaluation 
for Diagnostic Code 7339 and an increase as to constant 
inflammation of the peritoneum.  The appellant is service 
connected for residuals, appendectomy with intestinal 
obstruction, generalized peritonitis, bowel resection and 
end-to-end anastomosis, currently evaluated as 30 percent 
disabling.  In the February 1997 rating decision on appeal, 
the RO did not adjudicate a claim for an increased evaluation 
for residuals, appendectomy with intestinal obstruction, 
generalized peritonitis, bowel resection and end-to-end 
anastomosis.  In the appellant's notice of disagreement, he 
stated that the RO had failed to consider "adhesions" in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 7301.  The 
Board is unable to tell whether the appellant was seeking an 
increased evaluation for his service-connected residuals, 
appendectomy with intestinal obstruction, generalized 
peritonitis, bowel resection and end-to-end anastomosis.  
Therefore, the Board asks that the RO affirmatively 
determine, by contacting the appellant, whether he is seeking 
an increased evaluation for residuals, appendectomy with 
intestinal obstruction, generalized peritonitis, bowel 
resection and end-to-end anastomosis.

The Board notes that because such issue has not been the 
subject of a rating decision, a notice of disagreement, a 
statement of the case, or a substantive appeal, the Board 
does not have jurisdiction over this issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this issue have not been 
satisfied.


REMAND

The Board finds that there is no adequate medical evidence in 
the claims file upon which to base a decision as to whether 
the appellant's service-connected postoperative ventral 
hernia repair is worse than the current 20 percent evaluation 
contemplates.  Thus, the Board finds that the medical 
evidence needs to be supplemented.

Additionally, in July 1997, the appellant submitted a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based Upon Unemployability.  The RO issued a rating decision 
considering such claim in November 1997.  However, the Board 
cannot find the letter which notified the appellant of the 
rating decision and of his appellate rights.  In the June 
1998 statement of the case, the RO stated that it notified 
the appellant of the decision on December 22, 1997.  A copy 
of that letter is not in the claims file.  There is a 
December 22, 1997, letter; however, that letter refers to a 
supplemental statement of the case as to the issue of an 
increased evaluation for postoperative ventral hernia repair 
and does not include the appellant's procedural rights.  The 
RO must identify the exact date that the appellant and his 
representative were notified of the November 1997 rating 
decision and of the appellant's procedural rights.

If the RO is able to identify the letter that properly 
notified the appellant of the November 1997 rating decision 
that denied entitlement to a total rating for compensation 
based upon individual unemployability, then the appellant is 
placed on notice that the timeliness of his appeal as to this 
issue has been questioned.  Specifically, following the 
November 1997 rating decision, the appellant submitted a VA 
form 9, Appeal to the Board of Veterans' Appeals, in February 
1998.  The RO construed it as a notice of disagreement for 
the claim for a total rating for compensation based upon 
individual unemployability and issued a statement of the case 
in June 1998.  A substantive appeal was submitted as to this 
issue in April 1999.  This is not a timely filed substantive 
appeal as to the issue of a total rating for compensation 
based upon individual unemployability. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for an examination that complies with the 
rating criteria for postoperative ventral 
hernia.  If the examination report does 
not comply with the rating criteria, the 
RO should have the appellant undergo 
another examination.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

3.  The RO is asked to state the exact 
date that the appellant was notified of 
the November 1997 rating decision, which 
denied entitlement to a total rating for 
compensation based upon individual 
unemployability.  The RO must be able to 
show that it notified the appellant of 
the rating decision and of his appellate 
rights.  

4.  If the RO is able to provide the date 
that the appellant and his representative 
were notified of the November 1997 rating 
decision and of the appellant's 
procedural rights, the appellant is 
placed on notice that the Board has 
raised the issue of timeliness of your 
substantive appeal as to the issue of 
entitlement to a total rating for 
compensation based upon individual 
unemployability.

When your case is returned to the Board, 
it will address this issue pursuant to 
legislative authority which provides that 
it shall make determinations as to the 
timeliness of a substantive appeal.  See 
38 U.S.C.A. § 7105(d) (West 1991).  An 
application for review on appeal shall 
not be entertained unless it is in 
conformity with Chapter 71, Title 38, 
United States Code.  38 U.S.C.A § 7108 
(West 1991).

VA imposes duties on a veteran seeking VA 
compensation.  If the appellant disagrees 
or is dissatisfied with a determination 
by the agency of original jurisdiction, 
the appellant has a duty to express 
disagreement with a decision of the VA by 
filing a notice of disagreement and to 
timely perfect the appeal by filing a 
substantive appeal following the issuance 
of a statement of the case.  See 
38 C.F.R. §§ 20.201, 20.202, 20.302(a), 
(b)(1998).  As to the first step of 
initiating appellate review, the 
appellant is to submit a notice of 
disagreement within one year from the 
date that the agency mails notice of the 
determination to the appellant.  See 
38 C.F.R. § 20.302(a).  After the 
preparation and mailing of the statement 
of the case, the appellant then has the 
burden to submit a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(b).  A 
substantive appeal must be filed within 
60 days from the date that the agency of 
original jurisdiction mails the statement 
of the case to the appellant, or within 
the remainder of the one-year period from 
the date of mailing the notification of 
the determination being appealed, 
whichever period ends later.  38 C.F.R. 
§ 20.302(b).

As to the issue of entitlement to a total 
rating for compensation based upon 
individual unemployability, the rating 
decision which you appealed was issued on 
December 22, 1997.  A notice of 
disagreement was received by you on 
February 6, 1998.  A statement of the 
case was issued on June 22, 1998.  Your 
substantive appeal was received on April 
2, 1999, which was not timely filed.

This remand is your notice of the Board's 
intent to consider the timeliness of the 
substantive appeal as to the issue of 
entitlement to a total rating for 
compensation based upon individual 
unemployability.  You and your 
representative have 60 days from the date 
this letter was mailed to present written 
argument or to request a hearing to 
present oral argument on the question of 
adequacy of the appeal.

If you and your representative have no 
argument to submit and do not want to 
request a hearing, you and your 
representative may waive the 60-day 
period for response by stating such in 
writing and sending it to the RO.  
Otherwise, if VA does not hear from you 
and your representative by the end of 
that period, it will assume that you and 
your representative have no argument to 
submit and do not want to request a 
hearing, and the Board will proceed with 
the appeal when your case is returned to 
the Board.  You and your representative 
will receive a copy of the Board's 
decision.

5.  In the event that the RO issues a 
supplemental statement of the case in 
this case, the Board must point out that 
the RO shall issue only the approved 
cover letter that applies to the 
supplemental statement of the case and 
shall refrain from issuing an unapproved 
version of the supplemental statement of 
the case cover letter.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

